Citation Nr: 1104409	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the apportionment of the Veteran's compensation benefits 
in the amount of $250.00 monthly for the support of the Veteran's 
spouse is proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972 
and from March 1972 to February 1975.  D.T. is the Veteran's 
spouse who is in receipt of an apportionment of his compensation 
benefits.  She is referred to as "the claimant."  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted apportionment of $250.00 per month from the 
Veteran's disability benefits for the support of the claimant, 
the Veteran's legal spouse.  

The issue of increased compensation on account of naming 
the claimant as a dependent has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The claimant, D.T., is the legal spouse of the Veteran.  

2.  The Veteran is currently receiving compensation for service-
connected psychiatric disability evaluated at 100 percent since 
December 6, 1999; he has also been granted VA Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  

3.  Apportionment of the Veteran's benefits in the amount of 
$250.00 a month in support of the claimant is reasonable and does 
not create undue hardship on the Veteran.  




CONCLUSION OF LAW

Apportionment of the Veteran's compensation benefits in the 
amount of $250.00 monthly for the support of the claimant, his 
spouse, was proper.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This appeal concerns 
a benefit provided under chapter 53 of title 38, United States 
Code.  The rules governing VA notice and assistance upon receipt 
of a claim for benefits as outlined in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for 
benefits provided under chapters other than chapter 51.  See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA 
does not apply to decisions regarding how benefits are paid. 

VA rules include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  
In this case, the applicable contested claims procedures were 
followed.  In letters dated April 2008, the RO ensured that 
appropriate notification was dispatched to each of the parties to 
the contested claim.  The RO provided both parties (the Veteran 
and the claimant) with notices and determinations related to the 
contested claim, including a statement of the case (SOC), and 
advised both parties of the applicable law and regulations.

All known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file.  VA has 
obtained financial information from the claimant and the Veteran.  
Although the Veteran's representative has argued that the 
claimant has not provided her social security number (SSN) so 
that her financial information can be verified, review of the 
record shows that her SSN is, in fact, of record.  For these 
reasons, the Board concludes that neither the claimant nor the 
Veteran is prejudiced by a decision on the claim at this time.  

Apportionment Laws and Regulations

Compensation benefits payable to a veteran may be apportioned if 
a veteran is not residing with his or her spouse or if his or her 
children are not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the spouse's 
or the children's support.  No apportionment is made where the 
veteran is providing for dependents.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. 
App. 294 (1993).  

Where hardship is shown to exist, compensation may be specially 
apportioned between a veteran and his or her dependents on the 
basis of the facts of the individual case as long as it does not 
cause undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, consideration is 
given to such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in whose 
behalf the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of a veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  38 
C.F.R. § 3.451.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit payment of 
a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) 
(2010).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The term 
"wife" means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2010) and 38 C.F.R. § 3.50(a) 
(2010).  Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  See 38 
C.F.R. § 3.205 (2010).  

Apportionment Analysis

The record shows that the Veteran is currently service connected 
for posttraumatic stress disorder (PTSD), rated 100 percent 
disabling since December 6, 1999.  The claimant first requested 
apportionment of the Veteran's compensation benefits in 2005.  In 
August 2005, an apportionment of $130.00 per month was assigned 
to the claimant.  The current appeal is from a December 2007 
claim for increased apportionment.  Following this claim, the RO 
requested financial information from the Veteran and the 
claimant.  Income information was received from the claimant to 
the effect that her only income was the $130.00 per month 
apportionment of the Veteran's compensation.  She stated that the 
entire $130.00 was spent on groceries, as she lived with friends 
and relatives.  The Veteran did not respond at that time.  In 
June 2008, the claimant's apportionment was increased to $250.00.  

In June 2008, the Veteran submitted a statement that he was no 
longer married to the claimant, but had remarried to a second 
wife.  Further clarification, including a report of contact in 
October 2008, showed that the Veteran had never divorced from the 
claimant and that is second marriage was considered invalid.  
This matter is no longer in dispute.  

In his substantive appeal, the Veteran reported expenses totaling 
$1915.00, and in an April 2009 report of income he reported 
expenses totaling $2133.00.  A June 2009 VA special apportionment 
determination shows that the Veteran's compensation award totaled 
$2823.00, with monthly expenses of $2160.00.  The claimant's 
total monthly income was listed as $250.00, with monthly expenses 
of $140.00.  

As noted above, 38 C.F.R. § 3.451 provides that apportionment of 
more than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him, while 
apportionment of less than 20 percent of his benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee.  At the time of the most recent 
adjustment of VA benefits in June 2009, the Veteran's net monthly 
VA benefit was $2,823.00; the $250.00 apportionment accordingly 
represents less than 12 percent of his net VA benefits.  The 
Board cannot find such a percentage to be unreasonable or 
inequitable.  

Based on the analysis above, the Board finds the apportionment in 
the amount of $250.00 monthly to be proper.  Accordingly, the 
appeal must be denied.


ORDER

The apportionment of the Veteran's service-connected disability 
compensation benefits in the amount of $250.00 monthly in support 
of the claimant is proper; the appeal is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


